DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the   filed on December 9, 2019.  Claims 1-24 are Canceled; and claims 25-44 are New. Claim 25-44  currently pending and have been examined.

Specification
The use of the term MOD PODGE, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology (e.g., VELCRO® hook-and-loop fasteners); furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims 33, 36, 37, and 41-44 are objected to because a claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim. It should be kept in mind that a dependent claim may refer to any preceding independent claim. In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).
Claims 35 and 36 are objected to because of the following informalities:
In claim 35, the word “water-based” has been misspelled.
In claim 36, the phrases should read, “0.5 inches” and “1.5 inches in length.” 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 33, 36, 38, and 39-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially at the center of” in claim 33 is a relative term which render the claim indefinite. The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one 
The terms "about 0.5 inches” and “about 1.5 inches” in claim 36 are relative terms which render the claim indefinite. The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The terms "about 36 inches long," “about 7%,” and “about 21%” in claim 38 are relative terms which render the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The terms "about 36 inches," “about 1 inch,” “about 5.5 inches,” “about 2.25 inches,” “about 13.5 inches,” and “about 7.5 inches” in claim 39 are relative terms which render the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 41 and 43 are also rejected for their incorporation of the above through their dependencies of claim 39.
The terms "about 42 inches," “about 2 inches,” “about 7.5 inches,” “about 1 inch,” “about 3 inches,” “about 6.5 inches,” and “about 12 inches” in claim 40 are relative terms which render the claim indefinite.  The term "about" is not defined by the claim, 
Claims 42 and 44 are also rejected for their incorporation of the above through their dependencies of claim 40.
Claims 41-44 recite “(e) hold/holding the fifth labeled segment and wrap/wrapping the first end of the shoe lace around the base of the first loop to form a second loop.” This appears to be in error. For examination purposes, Examiner assumes it is the second end.
Claims 43 is a duplicate of claim 41, and claim 44 is a duplicate of claim 42. For examination purposes, Examiner assumes that claim 42 depends from claim 39 instead of 40, and claim 43 depends from claim 40 instead of claim 39.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 41 and 43 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because they only recite non-functional descriptive material (an instructional step).
	Even if claims 41 and 43 were found to be processes (methods for teaching), the claimed inventions are directed to a judicial exception without significantly more. The 
The result of the subject matter eligibility test can be seen below:
Are the claims to a process, machine, manufacture or composition of matter?
No. The claims are to non-functional descriptive material only.
Do the claims recite an abstract idea, law of nature or, natural phenomenon?
Yes. Even if claims 41 and 43 were found to recite processes (statutory category), each recite an instruction step, which is a type of managing personal behavior and/or interactions between people including teaching and following rules or instructions (certain methods of organizing human activity that constitutes an abstract idea).
3. 	Do the claims recite additional elements that integrate the judicial exception into a practical application?
No. The claims do not recite anything other than the abstract idea.
4. 	Do the claims recite additional elements that amount to significantly more than the judicial exception when analyzed individually or as an ordered combination?
No. The claims recite an abstract idea without significantly more. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception when analyzed individually or as an ordered combination because the claims of the present invention only recite the abstract idea and nothing more.
Therefore, claims 41 and 43 are directed to patent-ineligible subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
  
Claims 25-28 and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,562,457, Haslam (“Haslam”).
Regarding claim 25 (New), Haslam teaches a shoelace (shoelace 10, FIG. 1) comprising labels along its length (distinguishable segments 11, FIG. 1) at points which are manipulated by an individual in the tying of a bowknot (e.g., place first  when the shoelace is substantially centered under the individual's foot and the bowknot is tied on the upper surface of the foot (capable of this intended use, though shoelace is shown as laced into shoe with ends extending from eyelets on upper part of shoe and bowknot is tied on upper surface of foot in shoe, FIGS. 2, 7).  
Regarding claim 26 (New), Haslam teaches having at least five labels (e.g., segments 13, 15, 19, 21, 23, and 25, FIGS. 1, 2).  
Regarding claims 27 and 28 (New), Haslam teaches wherein segments of the shoelace are labeled by color, different texture or graphic labels which differentiate said segments from the other parts of the shoelace; AND wherein the labeled segments are labeled by color, wherein each labeled segment has a color which distinguishes it from adjacent segments of the shoelace (segments 11 distinguished by being of different colors, FIG. 1, col. 2, ll. 36-43).  
Regarding claim 38 (New), Haslam teaches wherein the shoelace is about 36 inches long (36-inch long shoelace contemplated, Table, col. 3), has five labeled segments (e.g., segments 13, 15, 19, 23, and 25, FIGS. 1, 2), and the labeled segments represent about 7% to about 21% of the length of the shoelace (e.g., for a 36” shoelace, segment 13 is 1.25 inches, segment 15 is 1 inch, segment 19 is 1 inch, segment 23 is 0.5 inches, segment 25 is 2.25 inches, Table, col. 3; col. 2, ll. 44 – 60; the labeled segments constitute 16.7%, which falls in the claimed range between 7% and 21%).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 29-32, 36, 37, 39-41, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Haslam as applied to claims 25, 27, and 28 respectively above, and further in view of U.S. Patent Pub. No. 2012/0009554, Johnson (“Johnson”).
wherein some labeled segments are separated from the next labeled segment by an intervening unlabeled segment (e.g., unlabeled white segment between segments 13 and 15, FIG. 1; unlabeled segment between segments 21 and 23, FIG. 1). Haslam also teaches labeled segments being separated by another labeled segment (e.g., segments 15 and 19 separated by segment 17, FIG. 1).
Haslam may not explicitly teach wherein each labeled segment is separated from the next labeled segment by an intervening unlabeled segment. However, Johnson teaches an instructional shoelace tying system (Title) in which each of the identifiers 103A, 103B, 104A, 104B, and 105 are separated from each other by intervening portions of unlabeled shoelace (FIGS. 4, 7). Johnson also recognizes that the identifiers could be differently colored portions of the shoelace itself rather than slidable identifiers (¶51). It would have been obvious to one of ordinary skill in the art before the effective filing date to either color the intervening areas as in Haslam or leave them uncolored as in Johnson as a matter of design choice in order to yield the predictable results of teaching a child to tie a shoelace in the desired manner.
Regarding claim 30 (New), Haslam teaches having five labeled segments (e.g., segments 13, 15, 19, 23, and 25, FIGS. 1, 2).  
Regarding claim 31 (New), Haslam teaches having a first labeled segment at one end of the shoelace (segment 13 is at first end 12, FIG. 1) and wherein each succeeding labeled segment is disposed between the first labeled segment and the second end of the shoelace (segments 15, 19, 21, 23, and 25 are disposed between segment 13 and second end 26 of shoelace, FIG. 1).  
having 5 or 6 labeled segments (e.g., 13, 15, 19, 21, 23, and 25, FIGS. 1, 2).  
Regarding claim 36 (New), Haslam teaches wherein some of the labeled segments are independently from about 0.5 inches to about 1.5 inch in length (e.g., for a 36” shoelace, segment 13 is 1.25 inches, segment 15 is 1 inch, segment 19 is 1 inch, segment 21 is 0.5 inches, segment 23 is 0.5 inches, Table, col. 3; col. 2, ll. 44 – 60).  
Haslam may not explicitly teach wherein each labeled segment is independently from about 0.5 inches to about 1.5 inch in length. However, Haslam teaches that the various distances 14, 16, 18, 20, 22, and 24 will vary somewhat depending on the length of the shoelace (col. 2, ll. 64-67). Further, Johnson teaches that each identifier is about 0.5 inches long (¶31). It would have been obvious to one of ordinary skill in the art before the effective filing date to make the segments of Haslam each have a length of 0.5 inches as in Johnson, for example, as a matter of design choice in order to yield the predictable results of teaching a child to tie a shoelace in the desired manner.
Regarding claim 37 (New), Haslam teaches wherein some of the labeled segments are independently from 0.75 to 2.5 inches long (e.g., for a 36” shoelace, segment 13 is 1.25 inches, segment 15 is 1 inch, segment 19 is 1 inch, Table, col. 3; col. 2, ll. 44 – 60).  
Haslam may not explicitly teach wherein each labeled segment is independently from about 0.5 inches to about 1.5 inch in length. However, Haslam teaches that the various distances 14, 16, 18, 20, 22, and 24 will vary somewhat depending on the length of the shoelace (col. 2, ll. 64-67). Further, Johnson teaches that each identifier is 
Regarding claim 39 (New), Haslam teaches the shoelace having a length of about 36 inches (Table, col. 3), said shoelace comprising: (a) a first labeled segment of length about 1 inch at a first end of the shoelace (black segment 13 at first end 12 of shoelace is 1.25 inches long which is about 1 inch, FIG. 1, Table, col. 3).
Haslam teaches (b) a first unlabeled segment (2) of length one inch adjacent to the first labeled segment (white segment between segment 13 and segment 15 is 1 inch long, FIG. 1, Table, col. 3). Haslam may not explicitly teach the first unlabeled segment having a length of about 5.5 inches. However, Haslam does teach that the various distances 14, 16, 18, 20, 22, and 24 will vary somewhat (col. 2, ll. 64-67). Further, Johnson teaches the identifiers are slidable so the user can position them so that the loops are not too big or too little to accomplish proper tying (¶50), and as shown in FIG. 4, the identifiers are spaced apart (i.e., there are “unlabeled” segments between the labeled segments). Johnson further teaches that in an alternative embodiment, the identifiers are not slidable and are located at selected suitable predetermined locations (¶51). Haslam (FIG. 7) and Johnson (FIG. 7) both teach shoelace tying “markers” that facilitate forming a bowknot. Determining the relative placement of the “markers” on a shoelace of a given length in order to facilitate tying the bowknot is a matter of routine experimentation. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for 
Haslam teaches (c) a second labeled segment (3) of length about 1 inch adjacent to the first unlabeled segment (brown segment 15 is one inch and is adjacent the first unlabeled segment between segments 13 and 15, FIG. 1, Table, col. 3).
Haslam teaches Page 3 of 7Application No.: 16/707,396(d) a segment (4) of length 3.75 inches adjacent to the second labeled segment (green segment 17 is 3.75 inches, Table, col. 3). 
Haslam may not explicitly teach that segment 17 is unlabeled and has a length of 2.25 inches, but as discussed above, determining the relative placement of the “markers” on a shoelace of a given length is a matter of routine experimentation. Further, the segment being labeled or unlabeled is a matter of design choice, as it is distinguishable from the adjacent segments whether it is a green segment between two brown segments as in Haslam (col. 2, ll. 46-53) or a white (i.e., “unlabeled”) segment between two brown segments. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to include a second unlabeled segment of 2.25 inches in order to facilitate tying a bowknot as a matter of routine experimentation and design choice.  
Haslam teaches (e) a third labeled segment of length about 1 inch (brown segment 19 is one inch, Table, col. 3, col. 2, ll. 51-53) adjacent to the second unlabeled segment (segment 19 is adjacent segment 17, FIG. 1). 
 a labeled black segment 21 of length 0.5 inches adjacent segment 19 (FIG. 1; segments 19 and 21 together are 1.5 inches, Table, col. 3, and 19 is 1 inch, col. 2, ll. 51-53, so 21 is 0.5 inches). 
Haslam may not explicitly teach (f) a third unlabeled segment of length about 2.25 inches between and adjacent to segments 19 and 21, but as discussed above, determining the relative placement of the “markers” on a shoelace of a given length is a matter of routine experimentation. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to include a third unlabeled segment of 2.25 inches adjacent segment 19 and segment 21 in order to facilitate tying a bowknot as a matter of routine experimentation.  
Haslam teaches (g) a fourth labeled segment of length about 1 inch adjacent to the third unlabeled segment (black segment 21, FIG. 1, is 0.5 inches long which is about 1 inch, Table, col. 3, and would be adjacent the previous unlabeled section as modified above). 
Even if the claim were amended to recite a length of exactly 1 inch, as discussed above, determining the relative placement of the “markers” on a shoelace of a given length is a matter of routine experimentation. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to make the fourth labeled segment be 1 inch long in order to facilitate tying a bowknot as a matter of routine experimentation.  
Haslam teaches (h) a fourth unlabeled segment of length about 16.75 inches (absent a definition of “about,” 16.75 inches is about 13.5 inches) adjacent to the fourth labeled segment (unlabeled segment between segments 21 and 23, FIG. 1; 
Even if the claim were amended to recite a length of exactly 13.5 inches, as discussed above, determining the relative placement of the “markers” on a shoelace of a given length is a matter of routine experimentation. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to make the fourth unlabeled segment be 13.5 inches long in order to facilitate tying a bowknot as a matter of routine experimentation.  
Haslam teaches (i) a fifth labeled segment of length about 1 inch adjacent to the fourth unlabeled segment (length of red segment 23 is 0.5 inches which is about 1 inch, col. 2, ll. 58-60); and (j) a fifth unlabeled segment of length of 8 inches (which is about 7.5 inches) and inclusive of the second end of the shoelace (segment between the end of segment 25 and second end 26 of the shoelace as identified by distance 22 is 8 inches, FIG. 1, Table, col. 3).  
Even if the claim were amended to recite a length of exactly 7.5 inches, as discussed above, determining the relative placement of the “markers” on a shoelace of a given length is a matter of routine experimentation. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to make the final unlabeled segment be 7.5 inches long in order to facilitate tying a bowknot as a matter of routine experimentation.  
having a length of about 42 inches, said shoelace comprising: a) a first labeled segment (1) of length about 2 inches at a first end of the shoelace; b) a second unlabeled segment (2) of length about 7.5 inches adjacent to the first labeled segment; c) a second labeled segment (3) of length about 2 inches adjacent to the first unlabeled segment; d) a second unlabeled segment (4) of length about 1 inch (2.54 cm) adjacent to the second labeled segment; e) a third labeled segment (5) of length about 2 inches adjacent to the second unlabeled segment; (f) a third unlabeled segment (6) of length about 1 inch adjacent to the third labeled segment; g) a fourth labeled segment (7) of length about 2 inches adjacent to the third labeled segment; Page 4 of 7Application No.: 16/707,396h) a fourth unlabeled segment (8) of length about 3 inches adjacent to the fourth labeled segment; i) a center labeled segment (9) of length about 1 inch adjacent to the fourth unlabeled segment; j) a fifth unlabeled segment (10) of length about 6.5 inches adjacent to the center labeled segment; k) a fifth labeled segment (11) of length about 2 inches adjacent to the fifth unlabeled segment; and 1) a sixth unlabeled segment of length about 12 inches and inclusive of the second end of the shoelace. However, a similar rejection as that applied to claim 39 applies to claim 40, wherein the distances for a 42-inch shoelace as taught by Haslam can be determined from the table in column 3 by interpolation of the distances for shoelaces of lengths 40 and 44.
Further, Johnson teaches the identifiers are slidable so the user can position them so that the loops are not too big or too little to accomplish proper tying (¶50), and as shown in FIG. 4, the identifiers are spaced apart (i.e., there are “unlabeled” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable there over because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art."). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to alter the labeled and/or unlabeled segments and their lengths in order to facilitate tying a bowknot as a matter of routine experimentation.
Regarding claims 41 and 43 (New), Haslam teaches a method for teaching an individual to tie a labeled shoelace (Title, col. 3, l. , the shoelace of Haslam being modified by Johnson and routine experimentation. Examiner notes that the limitation “instructing the individual to (a) place her foot on the fourth unlabeled segment, preferably with the foot substantially centered on the fourth unlabeled segment; (b) bring the ends of the shoelace together above the foot, keeping the second end of the shoelace in front of the first end; (c) bring the second end around and under the first end and pull on the ends to form a knot at top of the foot; (d) bring the second and fourth labeled segments together to form a first loop; (e) hold the fifth labeled segment and wrap the first end of the shoe lace around the base of the first loop to form a second loop; (f) pull the fifth labeled segment through the second loop to close the second loop In re DiStefano, 808 F.3d 845, 117 USPQ2d 1265 (Fed. Cir. 2015); In re Kao, 639 F.3d 1057, 1072-73, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d 1267, 1279, 95 USPQ2d 1833, 1842 (Fed. Cir. 2010). Here, the instructional limitation is not in a new and nonobvious functional relationship with the method disclosed by Haslam of teaching someone to tie a shoelace (the shoelace of Haslam as modified by Johnson and routine experimentation).

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Haslam as applied to claims 25 and 26 above, and further in view of U.S. Patent No. 5,209,667, Stanfield (“Stanfield”).
Regarding claim 33, Haslam may not explicitly teach the shoelace having an additional label substantially at the center of the shoelace. However, Stanfield teaches a shoelace specifically for training that is not laced into the shoe, but rather threaded through just the top two eyelets of the shoe (FIG. 1, col. 4, ll. 11-19) in order to save the time of lacing the shoelace. This training shoelace has a “label” at the center of . 

Claims 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Haslam as applied to claims 25 above, and further in view of Stanfield.
Regarding claim 34, Haslam may not explicitly teach wherein the labeled segments have greater stiffness than the unlabeled segments of the shoelace. However, Stanfield teaches a training shoelace with a stiffened portion and retaining elements that facilitate holding the desired shape while tying a bowknot (by providing retention devices 26, 28 which are clearly marked and by providing a moderately stiff first end portion 20, the loop is made to retain its shape until the bow is tied, FIG. 2, col. 3, ll. 7-11). It would have been obvious to one of ordinary skill in the art before the effective filing date to further differentiate any portion(s) of the shoelace of Haslam (such as the labeled segments) using a greater stiffness as taught by Stanfield in order to yield the predictable results of facilitating holding the shoelace and/or retaining a desired shape while the bow is being tied.  
Regarding claim 35, Haslam may not explicitly teach wherein the stiffness of the labeled segments is increased by at least one of (a) incorporation of a stiff material into the labeled segments; or (b) coating the labeled segments with a water-based sealer, a decoupage sealer, a fabric starch or paint. However, Stanfield recognizes that one way to provide the stiffness is to include a wire within the shoelace (col. 3, ll. 12-17). Stanfield also teaches coating the shoelace with a liquid stiffening material that later solidifies (col. 3, ll. 23-31), for example, a PLASTIDIP® coating. It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate a stiffening material (such as a wire or a liquid stiffening material as taught by Stanfield) into the segments of Haslam desired to be stiffened as an obvious matter of design choice for the stiffening means.

Claims 41-44 are rejected under 35 U.S.C. 103 as being unpatentable over Haslam in view of Johnson as applied above to claims 25, 39, and 40, respectively, and further in view of U.S. Patent No. 5,209,667, Stanfield (“Stanfield”) and “Post 535816242,” tinywhitedaisies.tumblr.com, https://web.archive.org/web/20161002071143/http://tinywhitedaisies.tumblr.com/post/535816242/via-we-heart-it, October 2, 2016 (“Daisies”).
Regarding claim 41 (New), even if the instructional limitation were given patentable weight, Haslam teaches a method for teaching an individual to tie a labeled shoelace with a bowknot (FIGS. 1-7, col. 3, l. 56 – col. 4, l. 18), the method comprising instructing the individual to (b) bring the ends of the shoelace together above the foot (FIG. 2), keeping the second end of the shoelace in front of the first end (col. 3, ll. 56-59); (c) bring the second end around and under the first end and pull on the ends to form a knot at top of the foot (FIG. 3, col. 3, ll. 61-; (d) bring the second (brown segment 15, FIG. 1) and third (brown segment 19, FIG. 1) labeled segments together to form a first loop (child instructed to form loop in first end of shoelace by placing the first brown segment 15 against the second brown segment 19 to form loop in green segment 17, FIG. 4, col. 3, l. 66 – col. 4, l. 3); (e) wrap the second end of the shoe lace around the base of the first loop to form a second loop (yellow portion 25 of second end is wrapped around the base of the first loop, FIG. 6, col. 4, ll. 7-10); (f) pull a segment through the second loop to close the second loop and form a third loop (child instructed to reach through hole formed by yellow ribbon at 32, FIG. 5, and grab the rabbit 30 and pull the rabbit through the hole, FIG. 6, col. 4, ll. 12-15); and (g) grasp the green leaves 17 and rabbit 30 segments and pull the first and third loops apart, thereby forming and tightening the bowknot (child instructed to pull rabbit 30 and green leaves 17 away from each other to form the final bow knot, FIG. 7, col. 4, ll. 16-19).  
Haslam may not explicitly teach that the labeled shoelace is the shoelace of claim 39. However, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the method of Haslam with another training shoelace, such as a shoelace according to Haslam as modified by Johnson (see prior-art rejection of claim 39).
Haslam may not explicitly teach instructing the individual to (d) bring the second and fourth labeled segments together to form the first loop; to hold the fifth labeled segment in order to wrap the second end of the shoe lace around the base of the first loop to form a second loop; to (f) pull the fifth labeled segment through the second loop to close the second loop and form a third loop; OR to (g) grasp the third and fifth In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable there over because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art."). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to alter the labeled and/or unlabeled segments and their lengths such that bringing the second and fourth labeled segments together forms the first loop; holding the fifth labeled segment facilitates wrapping the second end around the first loop; pulling the fifth labeled segment through the second loop facilitates closing the second loop forming a third loop; and grasping the third and fifth labeled segments facilitates pulling the first and third loops apart in order to yield the predictable results of facilitating tying a bowknot as a matter of routine experimentation.
Haslam may not explicitly teach instructing the individual to (a) place her foot on the fourth unlabeled segment, preferably with the foot substantially centered on the fourth unlabeled segment, as Haslam teaches tying the shoelace while laced into a shoe. However, Stanfield teaches a shoelace specifically for training that is not laced into the shoe, but rather threaded through just the top two eyelets of the shoe in order to save the time of lacing the shoelace (FIG. 1, col. 4, ll. 11-19). In other words, one of ordinary skill in the art before the effective filing date would have recognized and  shoelace is situated such that the opposite end portions 20, 22 are of equal length or a desired unequal length (col. 4, ll. 27-30). Further, Daisies teaches tying a ribbon around a person’s foot with a bowknot on top with a portion of the ribbon material being underneath the foot (Image). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to instruct a learner to place her foot at about the center of the shoelace of Haslam as modified in order to yield the predictable results of being able to practice tying bowknots with even loops on top of her foot while saving the time of having to thread a shoelace into a shoe first.
Regarding claim 42 (New), Haslam teaches a method for tying a labeled shoelace (FIGS. 1-7, col. 3, l. 56 – col. 4, l. 18), the method comprising the steps of  (b) bringing the ends of the shoelace together above the foot (FIG. 2), keeping the second end of the shoelace in front of the first end (col. 3, ll. 56-59); (c) bringing the second end around and under the first end and pull on the ends to form a knot at top of the foot (FIG. 3, col. 3, ll. 61-65); (d) bringing the second (brown segment 15, FIG. 1) and third (brown segment 19, FIG. 1)  labeled segments together to form a first loop (form loop in first end of shoelace by placing the first brown segment 15 against the second brown segment 19 to form loop in green segment 17, FIG. 4, col. 3, l. 66 – col. 4, l. 3); (e) wrapping the first end of the shoe lace around the base of the first loop to form a second loop (yellow portion 25 of second end is wrapped around the base of the first loop, FIG. 6, col. 4, ll. 7-10); (f) pulling a segment through the second loop to close the second loop and form a third loop ; and (g) grasping the green leaves 17  and rabbit 30 segments and pulling the first and third loops apart, thereby forming and tightening the bowknot (child pulls rabbit 30 and green leaves 17 away from each other to form the final bow knot, FIG. 7, col. 4, ll. 16-19).  
Haslam may not explicitly teach that the labeled shoelace is the shoelace of claim 39. However, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the method of Haslam with another training shoelace, such as a shoelace according to Haslam as modified by Johnson (see prior-art rejection of claim 39).
Haslam may not explicitly teach (d) bringing the second and fourth labeled segments together to form the first loop; holding the fifth labeled segment in order to wrap the second end of the shoe lace around the base of the first loop to form a second loop; to (f) pulling the fifth labeled segment through the second loop to close the second loop and form a third loop; OR (g) grasping the third and fifth labeled segments and pulling the first and third loops apart, thereby forming and tightening the bowknot. However, as discussed regarding claim 39, Haslam (FIG. 7) and Johnson (FIG. 7) both teach shoelace tying “markers” that facilitate forming a bowknot. Determining the relative placement of the “markers” on a shoelace of a given length in order to facilitate tying the bowknot is a matter of routine experimentation. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable there over because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art."). Therefore, it would have  fifth labeled segment through the second loop facilitates closing the second loop forming a third loop; and grasping the third and fifth labeled segments facilitates pulling the first and third loops apart in order to yield the predictable results of facilitating tying a bowknot as a matter of routine experimentation.
Haslam may not explicitly teach (a) placing a foot on the fourth unlabeled segment, preferably with the foot substantially centered on the fourth unlabeled segment, as Haslam teaches tying the shoelace while laced into a shoe. However, Stanfield teaches a shoelace specifically for training that is not laced into the shoe, but rather threaded through just the top two eyelets of the shoe in order to save the time of lacing the shoelace (FIG. 1, col. 4, ll. 11-19). In other words, one of ordinary skill in the art before the effective filing date would have recognized and appreciated that being able to practice tying bowknots in a shoelace without having to thread the shoelace through a shoe is advantageous. Stanfield also teaches that the shoelace is situated such that the opposite end portions 20, 22 are of equal length or a desired unequal length (col. 4, ll. 27-30). Further, Daisies teaches tying a ribbon around a person’s foot with a bowknot on top with a portion of the ribbon material being underneath the foot (Image). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to place a foot at about the center of the shoelace of Haslam as modified in order to yield the predictable results of being able to practice tying bowknots 
Regarding claim 43 (New), even if the instructional limitation were given patentable weight, see analogous prior-art rejection of claim 41.
Regarding claim 44 (New), an analogous prior-art rejection as that applied to claim 42 applies (with reference to the shoelace of claim 40).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L KORB whose telephone number is (313)446-4918. The examiner can normally be reached M-F, 10AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/J.L.K./
Patent Examiner
Art Unit 3715

/THOMAS J HONG/Primary Examiner, Art Unit 3715